                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
NB;LTG:JLG:MRM                                     610 Federal Plaza
F. #2015R01885                                     Central Islip, New York 11722


                                                   October 18, 2019

By Hand and ECF                                    TO BE FILED UNDER SEAL

The Honorable Joan M. Azrack
United States District Judge
United States District Court
Eastern District of New York
920 Federal Plaza
Central Islip, New York 11722

              Re:    United States v. Christopher McPartland and Thomas J. Spota
                     Criminal Docket No. 17-587 (JMA)

Dear Jude Azrack:

               The government respectfully submits this motion in limine to admit at trial
evidence of the defendants’ conduct in connection with a judicially-authorized wiretap and
related investigation of former Suffolk County Police Department (“SCPD”) Detective John
Oliva, (“Oliva”) which was conducted by the defendants in their roles as members of the
Suffolk County District Attorney’s Office (“SCDAO”) (hereinafter, the investigation and
wiretap will be referred to collectively as “the Oliva Investigation”). As more fully set forth
below, the government intends to offer evidence related to the Oliva Investigation at trial for
a number of purposes, including as: (1) direct evidence of the charged conspiracy; (2) to show
the relationships of mutual trust between the defendants Thomas J. Spota and Christopher
McPartland and certain co-conspirators, including James Burke; and/or (3) evidence of other
acts and activity by defendants, pursuant to Rule 404(b) of the Federal Rules of Evidence,
which constitutes proof of the defendants’ motive, opportunity, intent, preparation, plan,
knowledge, identity, and absence of mistake or accident.

I.     Background

             In 2012, Oliva was assigned to the Long Island Gang Task Force (“LIGTF”)
comprising of various state and federal law enforcement agencies. In September 2012, then
Chief of Department James Burke removed Oliva from the LIGTF while simultaneously
removing other detectives from other task forces. Oliva complained bitterly about his removal
and openly challenged and badmouthed Burke. Oliva’s conduct was soon reported to Burke
who became enraged. Then Oliva, believing that he was wrongly removed from the LIGTF,
over time, secretly obtained police documents concerning gang activity and then leaked them
to Tanya Lopez, a reporter from Newsday, in a misguided and illegal attempt to demonstrate
how his removal may have caused a spike in gang violence. These leaks were a crime, as
Oliva stole the documents in violation of New York State Law. The leaks were also very
embarrassing to Burke and the SCPD.

               Witnesses will testify that in December 2013, when Burke was advised that a
federal investigation of his conduct in the Loeb matter was being closed, his first order of
business was to find a way to “fuck John Oliva.”

               Then, in or about early 2014, SCPD Detective John Cahill audited the SCPD
computer system and ultimately identified Oliva as the leaker based upon Oliva’s access to the
certain documents (to which he had no business accessing) that contained the exact information
leaked to Newsday. Rather than handle this matter administratively, or arresting Oliva once
his identity was discovered, Burke and McPartland chose to investigate the matter via a four-
month wire-tap investigation, culminating in Oliva’s arrest, prosecution and guilty plea on
September 9, 2014.

II.    Notice of Intent to Offer Evidence of the Oliva Investigation at Trial

               On or about March 11, 2019, the government provided the defendants with a
notice of intent to offer evidence at trial related to the Oliva Investigation. In that notice, the
government advised the defendants of their intent to offer evidence at trial suggesting that the
defendants “[i]nappropriately used court-ordered wire interceptions for personal reasons,
including at the behest of Burke, and/or to protect Burke, including the inappropriately
monitored and prolonged interception of SCPD Detective John Oliva’s cellular telephone,
from in or about March 2014 through in or about June 2014, in order to gain information
concerning one or more federal investigations, including the investigation into Burke’s civil
rights violations.” See Government’s 404b Notice, dated March 11, 2019. 1

               Thereafter, the government further refined the description of the information it
intended to offer regarding the Oliva Investigation. On October 8, 2019, in an email to counsel,
the government advised the defendants that “the government does not intend to elicit testimony
that the wiretap of the telephone of John Oliva was improperly obtained, improperly monitored
or improperly extended.” See Government’s Email to Counsel, attached as Exhibit B to the
Defendants’ Joint Letter to the Court, dated October 10, 2019. In that email, the government
provided the defendants with a list of the specific types of evidence that the government did
intend to offer related to the Oliva Investigation. A copy of that list is reproduced here:




       1
              The government provided a copy of this notice to the Court at its request on
October 16, 2019.


                                                2
               1. At the time that the investigation was commenced, Oliva was described by
                  Burke as an “enemy,” a designation about which the defendants were aware
                  and concurred;

               2. During the investigation the defendants showed an unusual interest in the
                  intercepted conversations of Oliva, including personally reviewing and
                  monitoring calls in the wire room;

               3. Individuals involved in the investigation believed the wiretap, while legally
                  obtained and monitored, was unnecessary in light of other evidence of
                  Oliva’s guilt and believed it was a vehicle to gather information helpful to
                  James Burke;

               4. During the investigation, defendant Spota expressed an interest in
                  attempting to obtain a warrant to search the phone of Newsday report Tania
                  Lopez, another known “enemy” of James Burke;

               5. Defendant McPartland made reference to John Oliva as an example of what
                  happened to people (police officers) who were “enemies” of the defendants
                  and their coconspirators;

               6. Police Officers and coconspirators perceived the prosecution of John Oliva
                  as Burke utilizing his relationship with Spota and McPartland to help Burke
                  dispose of his “enemies.”

                Indeed, consistent with the foregoing, multiple witnesses will testify that, at the
time the Oliva Investigation was initiated, the defendants were aware that Oliva was
considered by their coconspirator, James Burke, to be an “enemy” and that the defendants
viewed Oliva as an enemy as well, because an enemy of James Burke was an enemy of
McPartland and Spota. 2 The government anticipates calling multiple witnesses, who will
testify that they were physically present in the wire room while the wire-tap of Oliva’s phone
was being monitored. Those witnesses will also testify that they observed each of the
defendants enter the wire room on multiple occasions; that each of the defendants personally
reviewed calls intercepted by the wire-tap; and, in some instances, actually monitored live calls
as they were being intercepted. These witnesses will also testify that defendant Spota’s actions
in this regard were highly unusual given his position as the District Attorney and head of the
office, and his typical lack of hands-on involvement in ongoing investigations. In addition,
the government anticipates that several witnesses will state that there were more prudent,
obvious, and faster ways to address Oliva’s illegal conduct, which did not require a several

       2
               This belief is critical to the state of mind of several coconspirators because they
will testify that they knew that crossing Burke was crossing McPartland and Spota, thus,
refusing to participate in the cover up of Burke’s assault of Loeb would ensure retaliation from
all three.


                                                3
months’ long wire-tap. At least one witness is expected to testify that he/she was personally
present for a conversation in which defendant McPartland told the monitors of the wire-tap, in
substance and in part, to pay attention to specific individuals, other than Oliva, in an effort to
gain “intelligence” on those individuals. Other witnesses will identify the individuals
highlighted by defendant McPartland as individuals who were widely and openly known as
“enemies” of James Burke. At least one witness is expected to testify that, while monitoring
calls on the Oliva wire, defendant McPartland was in regular phone contact with James Burke,
updating him on the substance of the wire. Finally, multiple witnesses are expected to testify
about a January 2014 meeting of the SCPD and SCDAO related to the Oliva Investigation
during which meeting defendant Spota indicated, in substance, a desire to obtain information
about the phone usage of Tania Lopez, a member of the media and an employee of Newsday,
in order to find out her sources of information. Defendant Spota’s position in this regard was
surprising, as while it is a crime to take police department reports and leak them to the press,
it is not a crime for a reporter to publish such information. Further proof that an enemy of
James Burke is an enemy of defendant Spota.

               In addition to the foregoing, all of which is related to the investigation and
administration of the Oliva wire, the Oliva Investigation itself became a tool of the defendants
and their coconspirators which they utilized to further the conspiracy. Indeed, at least one
witness will testify that defendant McPartland affirmatively used a reference to John Oliva as
a threat of what would happen to those who do not fall in line with the members of the
conspiracy. Simply put, McPartland told a coconspirator that if the witnesses to the Loeb
assault did not keep their mouths’ shut, they could expect retaliation and then McPartland said,
“look at what happened to John Oliva.” Furthermore, several witnesses are expected to testify
that, in the wake of the Oliva Investigation, there was a clear understanding within the SCPD
of what it meant to be “Oliva’d” or “John Oliva’d,” that is, what the consequences of crossing
the defendants and James Burke could be; namely, a targeted, retaliatory and over-the-top
investigation and prosecution. The witnesses will testify that they understood Oliva had done
wrong, but they also understood that the manner and methods brought to bear against Oliva
were done to send a message to all officers – either you are with us or against us. “Us” being
Burke, McPartland and Spota, the three most powerful people in Suffolk County.

III.   Applicable Law

               Federal Rule of Evidence 404(b) provides that:

                      Evidence of other crimes, wrongs, or acts is not
                      admissible to prove the character of a person in
                      order to show action in conformity therewith. It
                      may, however, be admissible for other purposes,
                      such as proof of motive, opportunity, intent,
                      preparation, plan, knowledge, identity, or absence
                      of mistake or accident…Fed.R.Evid. 404(b).



                                                4
               The Second Circuit follows an inclusionary rule, “allowing the admission of
such evidence for any purpose other than to show a defendant's criminal propensity, as long as
the evidence is relevant and satisfies the probative-prejudice balancing test of Rule 403 of the
Federal Rules of Evidence.” United States v. Carboni, 204 F.3d 39, 44 (2d Cir. 2000) (citing
United States v. Inserra, 34 F.3d 83, 89 (2d Cir. 1994)); see also, United States v. Mickens,
926 F.2d 1323, 1328 (2d Cir. 1991) (internal citations and quotations omitted). 3 A district
court has wide discretion in making this determination. United States v. Inserra, 34 F.3d at 89.
Federal Rule of Evidence 403 provides that: “[a] court may exclude relevant evidence if its
probative value is substantially outweighed by the danger of one or more of the following:
unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or
needlessly presenting cumulative evidence.” Fed.R.Evid. 403.

              “To be relevant, evidence need only tend to prove the government’s case, and
evidence that adds context and dimension to the government’s proof of the charges can have
that tendency.” United States v. Gonzalez, 110 F.3d 936, 941 (2d Cir. 1997). A trial court
“may admit evidence that does not directly establish an element of the offense charged, in
order to provide background for the events alleged in the indictment. Background evidence
may be admitted to show, for example, the circumstances surrounding the events or to furnish
an explanation of the understanding or intent with which certain acts were performed.” United
States v. Coonan, 938 F.2d 1553, 1561 (2d Cir. 1991).
               Furthermore, it is well settled “evidence of uncharged criminal activity is not
considered other crimes evidence under Fed.R.Evid. 404(b) if it arose out of the same
transaction or series of transactions as the charged offense, if it is inextricably intertwined with
the evidence regarding the charged offense, or if it is necessary to complete the story of the
crime on trial.” United States v. Gonzalez, 110 F.3d at 942 (quoting United States v. Towne,
870 F.2d 880, 886 (2d Cir. 1989) (internal quotations omitted)).
IV.    Analysis

               Here, the evidence relating to the Oliva Investigation is not other crimes
evidence pursuant to 404(b) as none of the evidence that the government seeks to offer
regarding the Oliva Investigation is per se criminal conduct. Rather, the evidence relating to
the Oliva Investigation is direct evidence of the charged offense, as it is inextricably
intertwined with the evidence regarding the offenses charged in the Indictment. Indeed, the
charged offenses describe conduct engaged in by the defendants between 2012 and the filing
of the indictment in 2017 designed to obstruct a federal investigation of the assault of
Christopher Loeb. While the Oliva Investigation targeted illegal conduct committed by Oliva,
the actions of the defendants in connection with the Oliva Investigation constitutes a series of



       3
               A court should provide an appropriate limiting instruction to the jury, should a
defendant request one. United States v. Mickens, 926 F.2d at 1329; see also, Huddleston v.
United States, 485 U.S. 681, 691-92 (1988).


                                                 5
transactions designed to simultaneously obstruct the federal investigation and send a message
to the police officers – that crossing James Burke has consequences so keep your mouth shut
               As the trial testimony and other evidence will show, the defendants sought to
use the Oliva Investigation for a dual purpose - to gather information on individuals the
defendants suspected of working against Burke – while gathering cumulative evidence against
Oliva. Further, the Oliva Investigation is obviously inextricably intertwined with the evidence
of the charged offenses, as defendant McPartland used reference to the Oliva Investigation as
a threat to others in an effort to dissuade witnesses from testifying against Burke. The jury
will not understand McPartland’s threat, or the context in which the threat was made, without
learning about the import of the Oliva Investigation. Similarly, the Oliva Investigation is
necessary to complete the story of the crimes on trial, as it was a factor that affected several
witnesses’ state of mind as each were aware of how the defendants and Burke treated Oliva
and it affected their decision not to cooperate with the federal investigation. In short, the
defendants used the Oliva Investigation as a tool in their obstruction conspiracy.
              Were the Court to find that the evidence the government seeks to offer regarding
the Oliva Investigation constituted other crimes evidence for the purposes of Fed.R.Evid.
404(b), and not direct evidence, this evidence clearly meets the requirements for admissibility
under Rule 404(b).
               First, each type of evidence that the government seeks to offer would be
admitted for a purpose other than bad character or propensity. All of the evidence the
government seeks to offer, except for the police officers perception of the Oliva Investigation,
demonstrate the intent of the defendants during the time frame of the charged offenses. The
defendants’ actions in connection with the Oliva Investigation clearly demonstrates their intent
to assist James Burke in covering up his crimes. Regarding the witnesses’ perception of the
Oliva Investigation, this evidence is offered to explain the actions, or in most instances, the
inactions of certain witnesses. Several witnesses are expected to testify that Oliva
Investigation reinforced in their minds that opponents of James Burke would face not only the
wrath of Burke, but also the defendants and the power of the Suffolk County District
Attorney’s Office.
              Next, the evidence the government seeks to offer is clearly relevant as it tends
to prove the government’s case by establishing the intent and state of mind of the defendants
during relevant time periods, i.e. during the timeframe of the charged conspiracy. The
evidence of the Oliva Investigation also helps to provide the jury with context and background
to the environment in which various witnesses operated during times relevant to the crimes
charged.
              Finally, the probative value of this 404(b) evidence is not substantially
outweighed by the danger of unfair prejudice to the defendant. The Second Circuit has stated
repeatedly that Rule 403 favors the admission of evidence where the other act evidence “did
not involve conduct more serious that the charged crime[s].” United States v. Williams, 205
F.3d 23, 33-34 (2d Cir. 2000). Here, the defendants’ actions to aid a co-conspirator at a time
when a cover up of that co-conspirator’s criminal actions was ongoing are clearly probative.


                                               6
At the same time, there is no risk of unfair prejudice from this evidence being admitted as there
is no inherent criminality in the evidence related to the Oliva Investigation, which therefore
does not involve any conduct more serious or salacious than the charged crimes.
V.     Conclusion

               For the foregoing reasons, the government respectfully requests that the Court
grant the government’s motion to admit the above-described evidence related to the Oliva
Investigation, either as direct evidence or pursuant to Rule 404(b).


                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney


                                            By:       /s/
                                                    Nicole Boeckmann
                                                    Lara Treinis Gatz
                                                    Justina L. Geraci
                                                    Michael R. Maffei
                                                    Assistant U.S. Attorneys
                                                    (631) 715-7855/7913/7835/7890



cc:    Larry Krantz, Esq. (via email)
       Alan Vinegrad, Esq. (via email)




                                               7
